Citation Nr: 0013640	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from November 22, 1995 
to March 17, 1996; from June 1, 1996 to December 19, 1996; 
and on and after February 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.

The current appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO, in pertinent part, granted 
entitlement to service connection for PTSD with assignment of 
a 50 percent evaluation from November 22, 1995, date of 
claim, to March 17, 1996.  The RO granted entitlement to a 
temporary total evaluation due to hospital treatment for PTSD 
pursuant to the criteria if 38 C.F.R. § 4.29 (1999) effective 
from March 18 through May 31, 1996, and reinstated the 
previous 50 percent evaluation effective June 1, 1996.

The veteran provided testimony before a Hearing Officer at 
the Waco RO in September 1997, of which a transcript is of 
record.

In October 1997 the RO granted entitlement to a temporary 
total evaluation for PTSD based on hospital treatment for 
PTSD pursuant to the criteria of 38 C.F.R. § 4.29 effective 
from December 20, 1996 through January 31, 1997.  The RO 
reinstated the previous 50 percent evaluation effective 
February 1, 1997. based was assigned from December 20, 1996 
to January 31, 1997, after which the RO reassigned the 50 
percent rating.  

In February 1998 it was reported that the veteran had 
relocated, and jurisdiction of his claim has been assumed by 
the RO in Houston, Texas.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
Initially, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his psychiatric disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

With regard to conclusions reached on any given medical 
issue, the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 

The clinical records in the file reflect that since he filed 
his claim, the veteran has spent much of the time either 
hospitalized at one or another VA facility or living in a VA 
Domiciliary.  He is reportedly homeless, and appears to have 
had no regular job for some time.  The records pertaining to 
his many regimens of treatment at various VA facilities are 
not of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

While some incidental social and industrial information is of 
record, the veteran's adaptability within an occupational 
environment has not been evaluated by a professional.   See 
Friscia v. Brown, 8 Vet. App. 90 (1995). 

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for PTSD.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file, legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  These 
should include complete records from the 
Central Texas Health Care System.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
records to include from the VA facilities 
where he has been seen since 1995 
including medical centers, outpatient 
clinics and domiciliaries in at least 
Kansas and Texas, i.e., Waco, Temple, 
Houston, San Antonio including but not 
limited to McAllen, and Topeka to include 
any separate records kept at the Olin 
Teague and Frank M. Tejeda (Audie Murphy 
VA) facilities.

2.  The veteran's VA VR&E file should be 
obtained and associated with the claims 
file.

3.  The RO should arrange for a VA 
psychiatric examination of the veteran, 
by a physician who has not previously 
evaluated him, for the purpose of 
ascertaining the nature and extent of 
severity of his PTSD.  




The claims file, copies of the previous 
and amended criteria for rating 
psychiatric disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard. 

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder(s).  

Any necessary special studies including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  In particular, the 
examiner should address the following:

(a) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(b) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(c) the presence, extent, frequency, and 
duration of periods during which any 
social and/or industrial functioning is 
interfered with due to psychoneurotic 
symptoms, with a detailed explanation as 
to what type or types of tasks are 
affected and what symptom or symptoms are 
experienced during such periods;

(d) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform social 
and/or occupational functions due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks the veteran is unable to perform, 
and what symptom or symptoms are 
experienced during such symptoms;

(e) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in a 
social and/or industrial setting, as 
demonstrated by, e.g., routine behavior, 
self-care, and normal conversation.

Following evaluation, the examiner should 
provide a numerical score on the GAF 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

The examiner must express an opinion as 
to whether the service-connected PTSD has 
rendered the veteran unable to obtain and 
retain substantially gainful employment 
or is unemployable for VA compensation 
purposes.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of an initial 
evaluation in excess of 50 percent for 
PTSD.  Because this is an issue relating 
to the initial rating, the RO should 
address the applicability of "staged" 
ratings under Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The RO should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(1999).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

